 

Vertex Energy, Inc. 8-K [vtnr-8k_072519.htm]

Exhibit 10.2

 

Tensile-Myrtle Grove Acquisition Corporation
c/o Tensile Capital Management, LLC
700 Larkspur Landing Circle, Suite 255
Larkspur, CA 94939

 

July 25, 2019

 



Vertex Energy Operating LLC Vertex Energy, Inc. c/o Vertex Energy, Inc. 1331
Gemini Street, Suite 250 1331 Gemini Street, Suite 250 Houston, TX 77058
Houston, TX 77058      

Re: Right of First Offer

 

Dear Sir or Madam:

 

Reference is made to that certain limited liability company agreement (the “LLC
Agreement”), dated as of the date hereof, of Vertex Refining Myrtle Grove LLC
(the “Company”), by and among the Company and the members thereof.

 

Vertex Energy Operating LLC (“VEO”), Vertex Energy, Inc. (“Vertex Parent”) and
Tensile-Myrtle Grove Acquisition Corporation (“Tensile”) hereby agree that:

 

1.      If at any time VEO, Vertex Parent or any of their Affiliates (as defined
in the LLC Agreement) (each, a “Vertex Party”) proposes to issue, sell,
transfer, assign, pledge, encumber or otherwise directly or indirectly dispose
of (in each case, “Transfer”) any equity or debt securities of (x) the Company
(any such security, a “Company Transferred Security”) and/or (y) Cedar Marine
Terminals, L.P. or any other entity formed or designated to operate the Cedar
Marine Terminal in Baytown, TX (any such security, a “Cedar Marine Security” and
together with any Company Transferred Security, a “Transferred Security”), in
each case held by such Vertex Party for value:

 

(a)       The Vertex Party shall give Tensile written notice of such Vertex
Party’s intention to make a Transfer, which written notice shall set forth the
material terms and conditions of such proposal, including (i) the type and
number of Transferred Securities, (ii) the rights and preferences of the
Transferred Securities and (iii) the price per Transferred Security (the “ROFO
Notice”).

 

(b)       Within 30 days after delivery of the ROFO Notice, Tensile or any of
its Affiliates (each, a “Tensile Party”) will have the right to make an offer to
purchase from the Vertex Party all, but not less than all (unless the cost of
the Transferred Securities is greater than $50,000,000, in which case the
Tensile Party will have the right to make an offer to purchase $50,000,000 of
the Transferred Securities), the Transferred Securities referenced in the ROFO
Notice by delivering written notice (the “Offer Notice”) to the Vertex Party,
which Offer Notice will contain the terms and conditions (including the price)
on which the Tensile Party is willing to purchase the Transferred Securities;
for the avoidance of doubt, such terms and conditions may vary from those set
forth by the Vertex Party in the ROFO Notice.

 



 

 

 

(c)       If any Tensile Party validly delivers an Offer Notice, and the Vertex
Party elects to sell to the Tensile Party at the price set forth in the Offer
Notice, the Vertex party shall provide written notice to the Tensile Party of
such acceptance (the “Offer Acceptance Notice”) within 15 business days
following the Vertex Party’s receipt of the Offer Notice (the “Response
Period”), provided that the Vertex Party shall be deemed to have elected not to
accept the offer set forth in the Offer Notice if it fails to provide the Offer
Acceptance Notice within the Response Period. If the Vertex Party timely
delivers an Offer Acceptance Notice, the Tensile Party and the Vertex Party
shall negotiate in good faith to execute a purchase agreement upon the terms of
the Offer Notice within 20 business days following the receipt by the Tensile
Party of the Offer Acceptance Notice.

 

(d)       If no Tensile Party validly delivers an Offer Notice, then the
provisions of this letter agreement shall cease to apply for a period of 90
days.

 

(e)       If a Tensile Party validly delivers an Offer Notice, and the Vertex
Party does not accept the offer of the Tensile Party, the Vertex Party shall
have the right, for a period of 90 days, to make a Transfer of the Transferred
Security to any other party; provided that (i) the price at which such Transfer
occurs shall not be less than the price per Transferred Security specified in
the ROFO Notice and (ii) the terms on which such Transfer occurs shall not be
more favorable in the aggregate to the proposed transferee than those set forth
in the ROFO Notice.

 

2.      The rights of any Tensile Party set forth in Paragraph 1 shall no longer
apply to (a) any Company Transferred Securities after any Tensile Party has
purchased Company Transferred Securities of $50,000,000 or more and (b) any
Cedar Marine Transferred Securities after any Tensile Party has purchased Cedar
Marine Transferred Securities of $50,000,000 or more, in each case determined by
the amount paid by a Tensile Party at the closing of any applicable transaction.

 

3.      The provisions of Article XIV of the LLC Agreement shall apply to this
letter agreement mutatis mutandis.

 



 2

 

 



Regards,       Tensile-Myrtle Grove Acquisition Corporation   By:       /s/
Douglas J. Dossey       Name: Douglas J. Dossey   Title: Director       Agreed
and Accepted:       Vertex Energy Operating LLC   By:       /s/ Benjamin P.
Cowart   Name: Benjamin P. Cowart   Title: CEO       Vertex Energy, Inc.   By:  
    /s/ Benjamin P. Cowart   Name: Benjamin P. Cowart   Title: CEO  



 

 3

